      Case 2:18-cv-02545-JAR-KGG Document 29 Filed 03/29/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.,                   )
                                            )
                     Plaintiffs,            )
                                            )
v.                                          )       Case No. 2:18-cv-02545-JAR-KGG
                                            )
UNIFIED GOVERNMENT OF                       )
WYANDOTTE COUNTY AND                        )
KANSAS CITY, KANSAS, et al.,                )
                                            )
                     Defendants.            )


               DEFENDANTS’ JOINT MEMORANDUM IN SUPPORT OF
                       JOINT MOTION FOR RECUSAL


       COME NOW, all Defendants, jointly and collectively, and offer the Court the following

memorandum in support of their Joint Motion For Recusal. For the following reasons, the

motion should be granted.

                                      BACKGROUND

       This matter arises on Plaintiffs’ First Amended Complaint, which was filed on November

12, 2018. (Doc. 8). In short, Plaintiffs assert numerous causes of action – including malicious

prosecution and similar claims – against the defendants arising from Plaintiff Lamonte

McIntyre’s 1994 arrest, conviction, and subsequent twenty-three year imprisonment in

connection with a double homicide. (Id.).

       On December 5, 2017, in a separate case, this Court issued a Memorandum and Order in

United States of America v. Gregory Orozco, Case No. 15-20074-JAR, vacating Orozco’s two

convictions and dismissing the underlying indictment with prejudice. (Id. at 1-2). In sum, the

Court determined that Assistant United States Attorney Terra Morehead (AUSA Morehead) had



                                                1
      Case 2:18-cv-02545-JAR-KGG Document 29 Filed 03/29/19 Page 2 of 5




violated Orozco’s Sixth Amendment right by unduly interfering with a defense witness’ decision

to testify. In assessing whether AUSA Morehead had acted in bad faith, the Court stated, among

other things, that “[t]his prosecutor should have had a heightened awareness of the bounds of fair

play and the gravity of witness interference.” In a footnote, the Court expanded as follows:

       “Indeed, in a highly publicized case, AUSA Morehead has been accused of
       improper witness interference in securing a wrongful conviction in State v.
       McIntyre, a case in which an innocent man was recently exonerated after serving
       23 years for a murder he did not commit. See State v. McIntyre, Case No.
       94CR1213, Order Releasing Defendant From Custody and Dismissal of
       94CR1213 (Wyandotte Cty. Dist. Ct. Oct.13, 2017); see also Max Londberg &
       Eric Adler, Amid ‘Free Lamonte’ Chants, Hearing Begins in Case of KCK Man
       Imprisoned for 23 Years, Kansas City Star, Oct. 12, 2017,
       http://www.kansascity.com/news/local/article178461766.html.”

       (Id. at 17).


For this and other reasons, the Court concluded that AUSA Morehead had acted in bad faith. Id.

at 17-18.

                                      LEGAL STANDARD

       28 U.S.C. § 455(a) provides that “[a]ny … judge…of the United States shall disqualify

[herself] in any proceeding in which [her] impartiality might reasonably be questioned.” 28

U.S.C. § 455(a). The purpose is “to promote public confidence in the integrity of the judicial

process …” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 858 n.7 (1988).         The

statute covers both actual and perceived judicial partiality. See Liteky v. United States, 510 U.S.

540, 548 (1994); United States v. Greenspan, 26 F.3d 1001, 1007 (10th Cir. 1994) (“There are

few characteristics of a judiciary more cherished and indispensable to justice than the

characteristic of impartiality. Congress has mandated that justice must not only be impartial, but

also that it must reasonably be perceived to be impartial”).




                                                 2
      Case 2:18-cv-02545-JAR-KGG Document 29 Filed 03/29/19 Page 3 of 5




       In the Tenth Circuit, the question is “whether a reasonable person, knowing all the

relevant facts, would harbor doubts about the judge’s impartiality.” Hinman v. Rogers, 831 F.2d

937, 939 (10th Cir. 1987); Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1310 (10th Cir.

2015) (disqualification is appropriate only where the reasonable person, were he to know all the

circumstances, would harbor doubts about the judge’s impartiality). In a close call, “the balance

tips in favor of recusal.” Nichols v. Alley, 71 F.3d 347, 352 (10th Cir. 1995).

                                              ARGUMENT

       From Defendants’ perspective, 28 U.S.C. § 455(a) requires the Court to recuse itself

based upon the above quotation in Orozco.          The quotation would lead a reasonable person to

conclude that the Court believes Plaintiff Lamonte McIntyre “innocent,” “wrongful[ly]

convict[ed],” imprisoned “for a murder he did not commit,” and appropriately “exonerated” at

the conclusion of his criminal case. With that in mind, it is apparent that a reasonable person

would harbor doubt regarding the Court’s ability to impartially preside over a case which is

specifically about these subjects and, ultimately, whether Plaintiff Lamonte McIntyre was

maliciously prosecuted.

                                         CONCLUSION

       Thus, Defendants respectfully suggest that the Court should recuse itself.



       WHEREFORE, Defendants request the Court to enter an Order of Recusal and for such

other relief as the Court deems just and proper.



                                                                      Respectfully Submitted,

                                                                      McCauley & Roach, LLC



                                                   3
Case 2:18-cv-02545-JAR-KGG Document 29 Filed 03/29/19 Page 4 of 5




                                                          By: /s/ Morgan L. Roach
                                                        Morgan L. Roach, #23060
                                                        Sean P. McCauley #20174
                                                         527 W. 39th St., Suite 200
                                                          Kansas City, MO 64111
                                                       Telephone: (816) 523-1700
                                                       Facsimile: (816) 523-1708
                                                E-mail:morgan@mccauleyroach.com
                                                E-mail: sean@mccauleyroach.com
                                          Attorneys for Defendant Roger Golubski

                                        Fisher, Patterson, Sayler & Smith, LLP

                                                     By: /s/David R. Cooper
                                                     David R. Cooper      #16690
                                                     Lauren E. Laushman #25776
                                                              3550 S.W. 5th Street
                                                            Topeka, Kansas 66606
                                       Tel: (785) 232-7761 | Fax: (785) 232-6604
                                                     dcooper@fisherpatterson.com
                                                  llaushman@fisherpatterson.com
                                  Attorneys for Defendant Unified Government of
                                      Wyandotte County and Kansas City, Kansas

                                        Sanders Warren Russell & Scheer, LLP

                                                     By: /s/Tracy M. Hayes
                                                     Sean M. Sturdivan     #21286
                                                     Tracy M. Hayes        #23119
                                                     Elizabeth A. Evers #22580
                                                9401 Indian Creek Pkwy, Ste 1250
                                                          Overland Park, KS 66210
                                     Office: (913) 234-6100 | Fax: (913) 234-6199
                                                          s.sturdivan@swrsllp.com
                                                               t.hayes@swrsllp.com
                                                              e.evers@swrsllp.com
                    Attorneys for The Estate of Detective James Michael Krstolich,
                                  Detective Dennis Ware, Officer James L. Brown,
                                     The Estate of Lieutenant Dennis Otto Barber,
                                                            Detective Clyde Blood,
                                                             Detective W.K. Smith,
                                                        Detective Michael Shomin,
                                          and The Estate of Lieutenant Steve Culp




                                 4
      Case 2:18-cv-02545-JAR-KGG Document 29 Filed 03/29/19 Page 5 of 5




                                   Certificate of Service

        The undersigned certifies that on the 29th day of March, 2019, the foregoing was
electronically filed with the clerk of the court using the CM/ECF system which will provide
notice and service to all counsel of record.

                                                            /s/ Morgan L. Roach




                                             5
